t c summary opinion united_states tax_court kenneth jorgenson petitioner v commissioner of internal revenue respondent docket no 1510-11s filed date kenneth jorgenson pro_se bradley c plovan for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed pursuant to sec_7463 the 1all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case by final notice_of_determination dated date respondent denied petitioner’s claim for relief from joint_and_several_liability with regard to federal_income_tax for petitioner timely filed a petition with the court under sec_6015 for review of respondent’s determination the sole issue for decision is whether petitioner is entitled to relief from joint_and_several_liability for the taxable_year under sec_6015 background some of the facts have been stipulated and are so found the stipulation of facts and accompanying exhibits are incorporated herein by this reference petitioner resided in maryland at the time the petition was filed i petitioner’s background petitioner did not graduate from high school petitioner worked for a civil engineering firm for approximately years and retired in at the time petitioner retired he was earning dollar_figure per hour petitioner is married to and resides with his wife elizabeth jorgenson in a home that mrs jorgenson owns jointly with several of her siblings there is no mortgage on the property petitioner and mrs jorgenson’s daughter and the daughter’s three adult sons grandsons also reside in the home ii household finances petitioner and mrs jorgenson maintain separate bank accounts petitioner generally refuses to contribute to any of the household expenses as long as his grandsons reside in the home consequently mrs jorgenson pays most of the household expenses while the grandsons each pay dollar_figure per month in rent petitioner prefers to leave the house during the day and he spends his time gambling at racetracks and casinos iii joint tax_return on date petitioner and mrs jorgenson met with their tax_return_preparer to review and sign their joint federal_income_tax return return when presented with the return for review petitioner learned for the first time that mrs jorgenson had withdrawn dollar_figure from various retirement accounts during 2although mrs jorgenson was served with a notice explaining her right to intervene in this case in accordance with rule a she did not do so mrs jorgenson appeared at trial and testified in support of petitioner’s claim for relief and that dollar_figure in income_tax attributable to those withdrawals was due to be paid with the return mrs jorgenson informed petitioner that she had used all of her retirement_funds to pay their daughter’s medical bills and other expenses and their grandsons’ legal bills mrs jorgenson mistakenly believed that sufficient tax had been withheld from her retirement account distributions so that no additional tax would be due with the return petitioner was extremely angry with mrs jorgenson because he knew that she did not have the funds to pay the tax reported to be due on the return petitioner nevertheless signed the joint_return and it was filed with the internal_revenue_service irs on date petitioner and mrs jorgenson did not pay the balance of tax due with the return a few days after the joint_return was filed petitioner had second thoughts and he contacted the irs to see whether he could file a separate_return petitioner was informed that he could not file a separate_return iv petitioner’s request for spousal relief on date petitioner submitted to respondent form_8857 request for innocent spouse relief petitioner reported on the form_8857 that he received 3respondent does not allege that any part of the dollar_figure in tax due was attributable to income reported by petitioner monthly income totaling dollar_figure comprising of pension income of dollar_figure and social_security_benefits of dollar_figure and that he incurred monthly expenses itemized as follows monthly expense amount taxes food car medical clothing car repair gambling total dollar_figure big_number v compliance with income_tax obligations after the taxable_year petitioner filed separate federal_income_tax returns reporting income for the taxable years and in the amounts as follows year pensions annuities social_security total dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number discussion generally spouses who file a joint federal_income_tax return are held jointly and severally liable for the entire tax_liability sec_6013 a spouse may be relieved from joint_and_several tax_liability under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the spouse liable for any unpaid tax and relief is not available to the spouse under sec_6015 or c congress provided the court with express authority to review the commissioner’s denial of equitable relief under sec_6015 sec_6015 the court applies a de novo scope and standard of review in deciding whether a taxpayer is entitled to relief under sec_6015 see 132_tc_203 the spouse requesting relief bears the burden_of_proof see rule a porter v commissioner t c pincite 119_tc_306 aff’d 101_fedappx_34 6th cir the commissioner has published guidance setting forth criteria that irs personnel shall consider in determining whether a requesting spouse is entitled to relief under sec_6015 revproc_2003_61 2003_2_cb_296 superseding revproc_2000_15 2000_1_cb_447 4petitioner seeks relief from an underpayment of income_tax not a proposed or assessed deficiency of income_tax therefore he is not eligible for relief under sec_6015 or c see sec_1_6015-4 income_tax regs revproc_2003_61 sec_2 2003_2_cb_296 i sec_4 threshold conditions under the commissioner’s published guidance the requesting spouse must first satisfy certain threshold conditions in revproc_2003_61 sec_4 c b pincite respondent concedes that petitioner has satisfied all of the threshold conditions ii sec_4 safe_harbor requirements for sec_6015 relief when the threshold conditions have been met the commissioner will ordinarily grant relief with respect to an underpayment_of_tax if the requesting spouse meets each of the so-called safe_harbor requirements set forth in revproc_2003_61 sec_4 c b pincite petitioner does not satisfy all of the safe_harbor requirements petitioner and mrs jorgenson remain married and have never been separated either legally or by simply living apart in addition as discussed below petitioner knew when he signed the joint_return that mrs jorgenson would not pay the tax_liability 5rev proc sec_4 c b pincite permits relief if all the following requirements are satisfied on the date of the request for relief the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date of the request for relief on the date the requesting spouse signed the joint_return the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not pay the tax_liability and the requesting spouse will suffer economic hardship if the commissioner does not grant relief iii sec_4 facts_and_circumstances_test where as here a requesting spouse meets the threshold conditions but fails to qualify for relief under the safe_harbor requirements the commissioner may nevertheless grant relief after considering the criteria set forth in revproc_2003_ sec_4 c b pincite revproc_2003_61 sec_4 provides the following nonexclusive list of factors the commissioner will consider in determining whether relief is warranted whether the requesting spouse is separated or divorced from the nonrequesting spouse whether the requesting spouse would suffer economic hardship if relief is not granted whether on the date the requesting spouse signed the joint_return the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not pay the tax_liability whether the nonrequesting spouse has a legal_obligation to pay the tax_liability pursuant to a decree of divorce or other agreement whether the requesting spouse received a significant benefit from the unpaid income_tax_liability and whether the requesting spouse has made a good-faith effort to comply with the federal_income_tax laws for the taxable years following the taxable_year s to which the request for relief relates two additional factors that the commissioner may consider in favor of granting relief are whether the nonrequesting spouse abused the requesting spouse and whether the requesting spouse was in poor mental or physical health at the time he or she signed the return or requested relief see id sec_4 b i and ii c b pincite the commissioner’s guidelines are relevant to our inquiry but the court is not rigidly bound by them inasmuch as our analysis and determination ultimately turns on an evaluation of all the facts and circumstances see 136_tc_432 porter v commissioner t c pincite hudgins v commissioner tcmemo_2012_260 at marital status as previously mentioned petitioner and mrs jorgenson remain married and were never separated accordingly the marital status factor is neutral economic hardship petitioner’s form_8857 submitted to the commissioner in date states that petitioner received monthly income totaling dollar_figure comprising pension 6on date the commissioner issued notice_2012_8 2012_4_irb_309 announcing that a proposed revenue_procedure updating revproc_2003_61 supra will be forthcoming that proposed revenue_procedure if finalized will revise the factors that the commissioner will use to evaluate requests for equitable relief under sec_6015 consistent with the court’s approach in sriram v commissioner tcmemo_2012_91 we have evaluated the record in this case against the factors set forth in revproc_2003_61 supra in view of the fact that the revenue_procedure proposed in notice_2012_8 supra is not final income of dollar_figure and social_security_benefits of dollar_figure and that he incurred monthly expenses totaling dollar_figure in contrast petitioner’s federal_income_tax returns for and indicate that he received annual pension and annuity payments and social_security_benefits totaling dollar_figure dollar_figure and dollar_figure respectively thus petitioner received approximately dollar_figure dollar_figure and dollar_figure of gross_income on a monthly basis during the years and respectively to ascertain whether a requesting spouse will suffer economic hardship if spousal relief under sec_6015 is denied revproc_2003_61 sec_4 directs the commissioner to base his decision on rules similar to those found in sec_301_6343-1 proced admin regs providing for the release of a levy if satisfaction of the levy in whole or in part will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses the record shows that petitioner’s gross_income during and whether measured on a monthly or yearly basis far exceeded his reasonable basic living_expenses for example petitioner’s gross_income during measured on a monthly basis was dollar_figure although petitioner reported monthly living_expenses of dollar_figure we disregard the dollar_figure that he reported as a monthly gambling expense because gambling expenditures are not recognized as a reasonable basic living expense under sec_301_6343-1 proced admin regs in any event petitioner’s gross monthly income significantly exceeded his reasonable basic living_expenses petitioner did not offer any evidence at trial to show that his financial situation has changed significantly since the end of see pullins v commissioner t c pincite we conclude that petitioner has not shown that he would suffer economic hardship if he is denied relief from joint_and_several_liability this factor weighs against relief knowledge on date petitioner learned for the first time that mrs jorgenson had withdrawn dollar_figure from various retirement accounts during and that dollar_figure in tax attributable to the withdrawals was due to be paid with the return petitioner knew at that time that mrs jorgenson did not have the funds necessary to pay the tax due nevertheless petitioner and mrs jorgenson signed the joint_return and filed it on date this factor weighs against relief 7we note that the commissioner proposes in notice_2012_8 sec_4 b i r b pincite that the economic hardship factor should be considered neutral where denying relief from joint_and_several_liability will not result in economic hardship to the requesting spouse nonrequesting spouse’s legal_obligation mrs jorgenson did not have a legal_obligation to pay the outstanding tax_liability for pursuant to a divorce decree or an agreement this factor is neutral significant benefit petitioner did not receive a direct benefit from the unpaid income_tax_liability or mrs jorgenson’s retirement benefits mrs jorgenson used the funds that she withdrew from her various retirement accounts to pay their daughter’s medical bills and other expenses and their grandsons’ legal bills this factor generally weighs in favor of relief compliance with income_tax laws petitioner filed separate tax returns for the taxable years and and is otherwise in compliance with federal_income_tax laws this factor weighs in favor of relief mental physical health petitioner did not offer any evidence that he was in poor mental or physical health on the date he signed the return or on the date he submitted his request for spousal relief this factor is neutral abuse petitioner did not offer any evidence that mrs jorgenson had abused him at any time this factor is neutral iv conclusion considering all the facts and circumstances we are not persuaded that it would be inequitable to deny petitioner spousal relief under sec_6015 as the preceding discussion shows there are factors in this case that weigh in favor of relief and factors that weigh against relief our decision whether relief is appropriate however is not based on a simple tally of those factors see e g hudgins v commissioner tcmemo_2012_260 at rather our decision is heavily influenced by the unique and difficult circumstances of this case petitioner knew when he signed the joint_return that mrs jorgenson could not pay the tax reported to be due in addition petitioner will not suffer economic hardship if he is held jointly and severally liable for the tax_liability petitioner readily admits that he does not contribute to the household expenses which fall primarily to 8considering the entire record we believe petitioner attempted to deceive the commissioner when he submitted form_8857 in date indicating that his monthly income was dollar_figure when in fact his average monthly gross_income during and was dollar_figure and dollar_figure respectively leaving him with significant resources in excess of his reasonable basic living_expenses see sec_301 b iii proced admin regs to obtain a release of a levy due to economic hardship the taxpayer must act in good_faith mrs jorgenson thus although petitioner did not directly benefit from the unpaid income_tax_liability he certainly enjoyed an indirect benefit inasmuch as mrs jorgenson continues to pay his share of the household expenses nor are we inclined despite petitioner’s expressed disdain for his family to overlook the fact that mrs jorgenson used her retirement_funds to assist petitioner’s daughter and his grandsons to summarize we conclude that petitioner does not satisfy the safe_harbor requirements of revproc_2003_61 sec_4 nor would it be inequitable to deny petitioner spousal relief considering all the facts and circumstances including the various factors set forth in revproc_2003_61 sec_4 accordingly we hold that petitioner is not entitled to relief from joint_and_several_liability for the taxable_year pursuant to sec_6015 to reflect the foregoing decision will be entered for respondent
